Citation Nr: 0318426	
Decision Date: 07/31/03    Archive Date: 08/05/03	

DOCKET NO.  02-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from September 1974 to October 
1977.  

A review of the evidence of record discloses that, by rating 
decision dated in March 1997, service connection for PTSD was 
denied on the basis that the veteran's reported stressful 
incidents in service were not able to be verified.  

The veteran asked that her claim for service connection for 
PTSD be reopened in June 2001.  Received in September 2001 
was an undated statement from a service comrade who recalled 
serving on a three-man boat crew with the veteran.  However, 
his recollections of the incident when he and she went out to 
search for a 7-year-old child who was drowning differ from 
hers.  The statements of record from the appellant with 
regard to this incident are inconsistent and the 
communication from the service comrade does not help clarify 
matters.  

Further review of the record reveals the veteran has not been 
apprised of the Veterans Claims Assistance Act of 2000 (VCAA) 
and its requirements.  In Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand for 
compliance with the VCAA was required because the Secretary 
of VA neither "notified the claimant...of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that was necessary to substantiate the claim, nor 
did he indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant."  In that case, the Court found that 
documents notifying the claimant of evidence that would be 
"useful" or "potentially helpful" were insufficient where 
those notifications failed to identify "who is responsible 
for obtaining such evidence."  Id.  The Court has also held 
that failure by the Board to address adequately in a decision 
the notice provisions in 38 U.S.C. § 5103(a) is sufficient 
reason for a remand pursuant to 38 U.S.C. § 7104.  Charles v. 
Principi,16 Vet. App.370 (2002).  Accordingly, a remand to 
remedy this matter is necessary  

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  Accordingly, the case 
is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate her 
claim and what portion of the evidence 
she is to submit and what portion VA will 
obtain.  She should be asked to provide 
any additional specific information 
pertaining to alleged stressful events in 
service.  She should be informed of the 
importance of providing as much detailed 
information as possible regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including the names, ranks, units 
of assignment, and any other identifying 
detail.  She should be advised that she 
is free to identify and/or submit other 
information in support of her claim.  

3.  The RO should also ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her over the years for her 
psychiatric symptomatology.  With any 
necessary authorization from her, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
her in response to these requests which 
have not been previously secured.  

4.  Then, the RO must make a specific 
determination based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Then, if any verified stressor or 
stressors is/are found, the veteran 
should be afforded a psychiatric 
examination for the purpose of 
determining the diagnoses of all 
psychiatric disorders that are present, 
to include whether or not she has PTSD.  
All indicated studies, to include 
psychological testing, should be 
performed.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination so that 
the veteran's psychiatric history may be 
reviewed as well as any report 
corroborating any of her reported 
experiences.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between current 
symptomatology and one or more of the 
inservice stressors.  The sufficiency of 
the stressor or stressors to establish 
the diagnosis of PTSD should be noted.  
If a diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



